Title: From Benjamin Franklin to James Wright, 9 July 1759
From: Franklin, Benjamin
To: Wright, James


Dear Sir
London July 9, 1759
By the Cornelia Capt. Smith I sent you in a Box to Mrs. Franklin


Norden’s Egypt. cost
£4:
4:
0


  Maintenon’s Letters and a Book of Husbandry
0:
6:
0


  A Thermometer
1:
  11:
  6



£6:
1:
6


which I hope are got safe to hand.
There has been at my House one Mary James who was taken from Juniata about 3 Years and a half since, and carried by the Indians to Canada, was redeem’d from them by Col. Schuyler, and got among the French; was sent with other Prisoners to old France; and after living there 15 Months, got over hither. She tells me she left two Children with you and your good Sister whom she is very desirous of seeing. I am endeavouring to procure a Passage for her.
I wrote to you some time since concerning the Silk Affair. For public Matters must beg leave to refer you to my Letters to the Speaker, having now only time to add, that I am, with affectionate Regards to all Friends at the River, Your most obedient Servant
B Franklin

  
    Billy presents his Respects.
  
  
    Mr. Wright
  
